Centene Corporation Exhibit 12.1 Computation of ratio of earnings to fixed charges ($ in thousands) For the Nine Months Ended Year Ended December 31, 9/30/2008 2007 2006 2005 2004 2003 Earnings: Pre-tax earnings from continuing operations $100,546 $63,636 $33,582 $57,387 $69,429 $51,893 Addback: Fixed charges 17,528 20,863 14,402 6,338 2,951 1,232 Total earnings $118,074 $84,499 $47,983 $63,724 $72,380 $53,125 Fixed Charges: Interest expense $12,436 $15,626 $10,636 $3,990 $680 $194 Interest component of rental payments (1) 5,092 5,237 3,766 2,348 2,271 1,038 Total fixed charges $17,528 $20,863 $14,402 $6,338 $2,951 $1,232 Ratio of earnings to fixed charges 6.74 4.05 3.33 10.05 24.53 43.12 Dollar amount of deficiency - (1)Estimated at 33% of rental expense as a reasonable approximation of the interest factor.
